Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 25, 2019

                                      No. 04-18-00447-CR

                                     Raul Daniel NORRIS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9017
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
       Appellant’s brief was due January 10, 2019, but neither the brief nor a motion for
extension of time was filed. Accordingly, this court sent a notice to appellant on January 14,
2019, advising that the brief was past due. See TEX. R. APP. P. 38.8(b)(2). On January 17, 2019,
in response to our notice, appellant filed a letter asking that this court grant him a sixty-day
extension of time in which to file his brief.

        First, we advise appellant that future requests for extension of time must be filed in
accordance with Rule 10.5(b)(1) of the Texas Rules of Appellate Procedure, which governs
motions for extension of time — except motions to extend time to file a notice of appeal — in
the appellate courts. See id. R. 10.5(b)(1); see also id. 38.6(d). Second, we will construe
appellant’s letter as a motion to extend time to file appellant’s brief. Finally, after review, we
GRANT IN PART AND DENY IN PART appellant’s motion for extension of time. More
specifically, we DENY appellant’s request for a sixty-day extension, but GRANT appellant a
thirty-day extension of time in which to file appellant’s brief. We ORDER appellant to file his
brief in this court on or before February 11, 2019.

       We order the clerk of this court to serve a copy of this order on all counsel.




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court